DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/SE2016/051044 filed October 27, 2016 and to Foreign Application SE160137A filed February 4, 2016 is acknowledged. 

Status of Claims 
This Office Action is responsive to the amendment filed on August 23, 2021. As directed by the amendment: claims 1-3, 5-15, 18, and 20-21 have been amended; claim 4, 17, and 19 have been cancelled; and claims 22-24 have been added. Thus, claims 1-15 and 17-21 are presently pending in this application.
Claims 1-4, 10-15, and 17-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (U.S. Pub. No. 2013/0192604) in view of Leise, JR (U.S Pub No. 2015/0359658). Claims 5-8 and 21 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Cisko, JR (U.S. Pub. No. 2003/0204171). Claim 9 was previously rejected under 35 U.S.C. 103 as being . 

Claim Objections
Claims 1, 11, and 15 are objected to because of the following informalities:  
Claim 1 recites “facilitate sealing and retaining the tracheostoma aid device”, ln 12 should read --facilitate sealing and retaining of the tracheostoma aid device--;
Claim 11 recites “according to claim 1, the tracheostoma aid device comprising”, ln 2 should read --according to claim 1, wherein the tracheostoma aid device comprises--.  
Claim 15 recites “facilitate sealing and retaining the tracheostoma aid device”, ln 13 should read --facilitate sealing and retaining of the tracheostoma aid device--;
Claim 15 recites “wherein the proximally and centrally extending lip”, ln 14 should read -- wherein the proximally and centrally extending annular lip --;
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Applicant is advised that should independent claim 15 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-15, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (U.S. Patent No. 7,025,784; hereinafter: “Blom”) in view of Edwards et al. (U.S. Patent No. 5,195,996; hereinafter: “Edwards”).
Regarding Claim 1, Blom discloses a tracheostoma coupling system, comprising: a tracheostoma aid device (22, 40, 50; Fig. 1, 3-6); a tracheostoma device holder (60, 61, 62, 64, 66, 68, 70; Fig. 1, 3-6) for holding [[a]]the tracheostoma aid device (Fig. 1, 3-6) superimposed on a tracheostoma of a person (Fig. 2), wherein the tracheostoma device holder comprises: a skirt (62; Fig. 1, 3-6) for attachment over [[a]]the tracheostoma (Fig. 2; col 3, ln 1-7) via a skin wherein the annular lip engages against an outer lateral wall of the tracheostoma aid device (D, Fig. A annotated below) to facilitate retention of the tracheostoma aid device; and wherein the annular lip extends proximally and centrally from an inner central side wall of the sleeve (E, Fig. A annotated below).

    PNG
    media_image1.png
    856
    647
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Blom.
 the annular lip engages against the outer lateral wall of the tracheostoma aid device to facilitate sealing and retaining of the tracheostoma aid device; and wherein the annular lip extends proximally and centrally from the inner central side wall of the sleeve to form a cavity laterally of the annular lip and between the annular lip and the inner central side wall of the sleeve.
Edwards discloses a coupling system comprising a device (C’; Fig. 5-7); a device holder (D, 16; Fig. 5-7) for holding the device (Fig. 6), wherein the device holder comprises: a skirt (A, Fig. B annotated below), wherein the skirt is provided with a through hole (B, Fig. B annotated below); a device fitting (16, 20; Fig. 5-6) arranged circumferentially around the through hole (Fig. 5-6), wherein the device fitting comprises a sleeve (16; Fig. 5-6) extending distally from a distal side of the skirt (C, Fig. B annotated below), and an annular lip (20; Fig. 5-6), the annular lip extending proximally and centrally from the sleeve (Fig. 5-6), wherein the annular lip engages against an outer lateral wall (D, Fig. B annotated below) of the tracheostoma aid device to facilitate sealing and retaining of the tracheostoma aid device (col 6, ln 29 to col 7, ln 31); and wherein the annular lip extends proximally and centrally from the inner central side wall of the sleeve to form a cavity (E, Fig. B annotated below) laterally of the annular lip and between the annular lip and the inner central side wall of the sleeve for the purpose of reducing the force required to establish the coupling (col 7, ln 28-31).

    PNG
    media_image2.png
    829
    597
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Edwards.

Regarding Claim 2, the modified system of Blom discloses the tracheostoma coupling system wherein the annular lip
Regarding Claim 3, the modified system of Blom discloses the tracheostoma coupling system wherein the annular lip extends from a distal end zone of the sleeve (G, Fig. B annotated above) that includes a distal end of the sleeve (H, Fig. B annotated above).
Regarding Claim 10, the modified system of Blom discloses the tracheostoma coupling system wherein the skirt extends laterally as a flange (at B, Fig. A annotated above and at A, Fig. B annotated above) from the tubular tracheostoma device fitting, in relation to a central axis of the through hole (G, Fig. A annotated above and I, Fig. B annotated above), and the tubular tracheostoma device fitting extends axially and distally from the skirt.
Regarding Claim 11, the modified system of Blom discloses the tracheostoma coupling system wherein the tracheostoma aid device comprises a tubular body (F, Fig. A annotated above, See Edwards: 32; Fig. 7) with a central axis (G, Fig. A annotated above and I, Fig. B annotated above), the outer lateral wall, and a heel (See Blom: 28; Fig. 1, 3-6, See Edwards: 40; Fig. 
Regarding Claim 12, the modified system of Blom discloses the tracheostoma coupling system wherein the heel is continuously annular at the outer lateral wall (See Blom: Fig. 1. See Edwards: Fig. 6-7).
Regarding Claim 13, the modified system of Blom discloses the tracheostoma coupling system wherein the heel is provided with a distal ledge (K, Fig. B, annotated above), extending perpendicularly to the central axis, and wherein a free end of the annular lip (L, Fig. B, annotated above) engages against the outer lateral wall distally of the distal ledge of the heel (See Edwards: Fig. 6; col 6, ln 29 to col 7, ln 31).
Regarding Claim 14, the modified system of Blom discloses the tracheostoma coupling system wherein a proximal end surface of the heel (M, Fig. B, annotated above) is slanted inwardly relative to [[a]]the central axis towards [[of ]]the through hole (See Edwards: Fig. 6-7; col 6, ln 29 to col 7, ln 31).

Regarding Claim 15, Blom discloses a tracheostoma coupling system comprising a tracheostoma aid device; (22, 40, 50; Fig. 1, 3-6); a tracheostoma device holder (60, 61, 62, 64, 66, 68, 70; Fig. 1, 3-6) for holding [[a]]the tracheostoma aid device (Fig. 1, 3-6) superimposed on a tracheostoma of a person (Fig. 2), wherein the tracheostoma device holder comprises: a skirt (62; Fig. 1, 3-6) for attachment over [[a]]the tracheostoma (Fig. 2; col 3, ln 1-7) via a skin adhesive proximal side of the skirt (66, 68, 70; Fig. 1, 3-6; col 3, ln 1-13), wherein the skirt is provided with a through hole (A, Fig. A annotated above); a tubular tracheostoma device fitting (60, 61, 64; Fig. 1, 3-6) arranged circumferentially around the through hole (Fig. 1, 3-6), wherein the tubular tracheostoma device fitting comprises a sleeve (60; Fig. 1, 3-6) and an annular lip (C, Fig. A annotated above); and wherein the sleeve extends distally from a distal side of the skirt (B, Fig. A annotated above), and the annular lip extends proximally and centrally from an inner central side wall of the sleeve (E, Fig. A annotated above) and engages against an outer lateral wall of the tracheostoma aid device (D, Fig. A annotated above) to facilitate retention of the tracheostoma aid device.
Blom does not specifically disclose the tracheostoma coupling system wherein the annular lip engages against the outer lateral wall of the tracheostoma aid device to facilitate sealing and retaining of the tracheostoma aid device and ends distally of the distal side of the skirt; and wherein the proximally and centrally extending annular lip forms a cavity laterally of the annular lip and between the annular lip and the inner central side wall of the sleeve. 
Edwards discloses a coupling system comprising a device (C’; Fig. 5-7); a device holder (D, 16; Fig. 5-7) for holding the device (Fig. 6), wherein the device holder comprises: a skirt (A, Fig. B annotated above), wherein the skirt is provided with a through hole (B, Fig. B annotated above); a device fitting (16, 20; Fig. 5-6) arranged circumferentially around the through hole (Fig. 5-6), wherein the device fitting comprises a sleeve (16; Fig. 5-6) extending distally from a distal side of the skirt (C, Fig. B annotated above), and an annular lip (20; Fig. 5-6), the annular lip extending proximally and centrally from the sleeve (Fig. 5-6), wherein the annular lip engages against an outer lateral wall (D, Fig. B annotated above) of the tracheostoma aid device to facilitate sealing and retaining of the tracheostoma aid device (col 6, ln 29 to col 7, ln 31) and ends distally of the distal side of the skirt [Fig. 6-7; Examiner notes: Edwards clearly depicts the free end of the annular lip as ending at F (Fig. B annotated above) which is distal of the distal side of the skirt]; and wherein the annular lip extends proximally and centrally from the inner central side wall of the sleeve to form a cavity (E, Fig. B annotated above) laterally of the annular lip and between the annular lip and the inner central side wall of the sleeve for the purpose of reducing the force required to establish the coupling (col 7, ln 28-31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the annular lip of Blom to include the annular lip engages against the outer lateral wall of the tracheostoma aid device to facilitate sealing and 
Regarding Claim 18, the modified system of Blom discloses the tracheostoma coupling system wherein the annular lip extends from a distal end zone of the sleeve (G, Fig. B annotated above) that includes a distal end of the sleeve (H, Fig. B annotated above).
Regarding Claim 22 the modified system of Blom discloses the tracheostoma coupling system wherein the tracheostoma aid device includes a heel (See Blom: 28; Fig. 1, 3-6, See Edwards: 40; Fig. 6-7) at a proximal end of the tracheostoma aid device (at H, Fig. A annotated above, and at J, Fig. B, annotated above).
Regarding Claim 23 the modified system of Blom discloses the tracheostoma coupling system wherein the heel is provided with a distal ledge (K, Fig. B, annotated above), extending transversely to a central axis of the tracheostoma aid device (G, Fig. A annotated above and I, Fig. B annotated above), and wherein a free end of the annular lip (L, Fig. B, annotated above) engages against the outer lateral wall distally of the distal ledge of the heel (See Edwards: Fig. 6; col 6, ln 29 to col 7, ln 31).
Regarding Claim 24 the modified system of Blom discloses the tracheostoma coupling system wherein a proximal end surface of the heel (M, Fig. B, annotated above)  is slanted inwardly relative to the central axis towards the through hole (See Edwards: Fig. 6-7; col 6, ln 29 to col 7, ln 31.



Claims 5-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Edwards as applied to claims 1 and 15, respectively, above, and further in view of Cisko, JR (U.S. Pub. No. 2003/0204171; hereinafter: “Cisko”).
Regarding Claims 5-6, the modified system of Blom discloses the tracheostoma coupling system of claim 1, above. 
The modified system of Blom does not specifically disclose the tracheostoma coupling system wherein the skirt comprises a proximal end sheet, and wherein the proximal end sheet comprises a skin adhesive hydrogel or hydrocolloid.
Cisko teaches an adhesive faceplate for ostomy appliance comprising a skirt (“wafer”, 10; Fig. 1-3) having a proximal end sheet (11; Fig. 1-3; ¶¶ 0010-0015), wherein the proximal end sheet comprises a skin adhesive hydrocolloid (Abstract; ¶¶ 0010, 0015) for the purpose of providing  moisture-absorbing, moisture-swellable, breathable, and waterproof skin barrier (¶ 0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the skirt of the modified system of Blom to include the proximal end sheet having the skin adhesive hydrocolloid as taught by Cisko for the purpose of providing moisture-absorbing, moisture-swellable, breathable, and waterproof skin barrier (See Cisko: ¶ 0010).
Regarding Claims 7-8, the modified system of Blom discloses the tracheostoma coupling system of claim 5, above. 
The modified system of Blom does not specifically disclose the tracheostoma coupling system comprising a distal support sheet being provided distally of the proximal end sheet, wherein the distal support sheet comprises polyurethane.
Cisko teaches an adhesive faceplate for ostomy appliance comprising a distal support sheet (12; Fig. 1-3) distally of the proximal end sheet (11; Fig. 1-3), wherein the distal support 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Blom to include the distal support sheet being distal of the proximal end sheet, wherein the distal support sheet comprises polyurethane as taught by Cisko for the purpose of enabling the skirt to be flexible, stretchable and contractible thereby being anatomically conformable (See Cisko: ¶ 0011). 

Regarding Claim 20, the modified system of Blom discloses the tracheostoma coupling system of claim 15, wherein the annular lip has a free end (L, Fig. B, annotated above) that ends distally of the distal side of the skirt [See Edwards: Fig. 6-7; Examiner notes: Edwards clearly depicts the free end of the annular lip as ending at F (Fig. B annotated above) which is distal of the distal side of the skirt].
The modified system of Blom does not specifically disclose the tracheostoma coupling system wherein the skirt comprises a proximal end sheet, and a distal support sheet is provided distally of the proximal end sheet; and wherein the annular lip has a free end that ends distally of the distal support sheet.
Cisko teaches an adhesive faceplate for ostomy appliance comprising a skirt (“wafer”, 10; Fig. 1-3) having a proximal end sheet (11; Fig. 1-3; ¶¶ 0010-0015), wherein the proximal end sheet comprises a skin adhesive hydrocolloid (Abstract; ¶¶ 0010, 0015) and a distal support sheet (12; Fig. 1-3) distally of the proximal end sheet (11; Fig. 1-3), wherein the distal support sheet comprises polyurethane (¶ 0011) for the purpose of providing  moisture-absorbing, moisture-swellable, breathable, and waterproof skin barrier (¶ 0010) and enabling the skirt to be flexible, stretchable and contractible thereby being anatomically conformable (¶ 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the skirt of the modified system of Blom to 

Regarding Claim 21, the modified system of Blom discloses the tracheostoma coupling system of claim 7, wherein the annular lip extends from a distal end zone of the sleeve (G, Fig. B annotated above) to a free end (L, Fig. B, annotated above) that ends distally of the distal support sheet [See Edwards: Fig. 6-7; Examiner notes: Edwards clearly depicts the free end of the annular lip as ending at F (Fig. B annotated above) which is distal of the distal side of the skirt].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Edwards as applied to claim 1 above, and further in view of Persson (U.S. Pub. No. 2015/0306327; hereinafter: “Persson”).
Regarding Claim 9, the modified system of Blom discloses the tracheostoma coupling system of claim 1, above. 
The modified system of Blom does not specifically disclose the tracheostoma coupling system wherein the tracheostoma device fitting is made of a flexible and resilient material that includes rubber or silicone.
Persson teaches tracheostoma device holder comprising a tracheostoma device fitting (103; Fig. 1-3) made of rubber or silicone for the purpose of providing a material that is flexible and resilient (¶ 0019). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tracheostoma device fitting of the modified device of Blom to include the 

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785